Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 1/13/2021 has been received; Claims 13, 14, 19-27 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 14, 19-20, 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Casali (US 2017/0172216) in view of Reder (US 2008/0244802).
Regarding Claim 13, an article of clothing (Figures 1-14) comprising: a body (Figures 1-14, shirt shown in the figures) consisting primarily of non-
Regarding Claim 14, the combination of Casali and Reder disclose comprising sleeves extending from the body for the wearer's arms (Casali, Figures 1-14)
Regarding Claim 19, the combination of Casali and Reder disclose wherein the sleeves consist primarily of non-absorbent material (Casali, Section I, Para. 8 & 43).
Regarding Claim 24, the combination of Casali and Reder disclose wherein the non-absorbent material wicks perspiration away from the wearer's body rather than absorbing and retaining the perspiration (Casali, Section I, Para. 8 & 43).  
Regarding Claims 25-27, Casali discloses the portion being able to be made of cotton terry cloth or various other known materials (Para. 14). Casali does not specifically disclose the water absorbent material having water absorbency greater than or equal to that of cotton terry cloth having a weight of 114-20 ounces per square yard. It, however, would have been obvious to one of ordinary skill in the art before the effective filing date to modify the water absorbent material as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using a material having water absorbency greater than or equal to that of cotton terry cloth having a weight of 14-20 ounces per square yard would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Casali (US 2017/0172216) in view of Reder (US 2008/0244802) in further view of Taylor (US 2016/0332023).
Regarding Claim 21, the combination of Casali and Reder do not specifically disclose the fasteners comprise magnets.  However, Taylor discloses a variety of fasteners (Para. 27) such as magnets to attached an absorbent material to a non-absorbent material (Para. 26). It would have been obvious to one of ordinary skill in the art to substitute the fastener of Casali for t magnets, as taught by Taylor, as a simple substitution of one well know fastening mechanism for another which would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding Claim 22, the combination of Casali, Reder and Taylor disclose the magnets are covered by the highly absorbent material portion (Casali, Figures 1-14 & Taylor, Figure 1 A).
Regarding Claim 23, the combination of Casali, Reder and Taylor disclose the magnets are embedded in the highly absorbent material portion (Casali, Figures 1-14 & Taylor, Figure 1 A).
Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHARINE G KANE/Primary Examiner, Art Unit 3732